DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 35 USC § 112(f)
CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 11 recite the limitation “configured to” with generic place holder module and coupled with function receive, limitation “configured to” with generic place holder module and coupled with function transmit, and limitation “configured to” with generic place holder processor and coupled with function control which invoke 35 U.S.C. 112(f).  The applicant may amend the claims and/or may provide further explanation/clarification.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claims 1 and 11 “feedback information”, “function/function value/first function” are not defined and clear.  In claim 11, “transmission module”, and “reception module” structures be clarified. In claims 4-5, 7, and 14-15 recite function distributed quantizer/quantizer.  It’s not clear what element and structure.  The claims 6, and 16 recite Bayes’ detector.  What are the structures of Bayes’ detector?
	Per review of claims 10, and 20 it gets clarified that the first function is argmax function which is not defined in independent claims 1 and 11.  Moreover, argmax function is mathematical function.  Further, per review of drawings and specifications it gets clear that feedback is CQI feedback which is not defined in claims 1 and 11.  Figs. 7 and 11 disclose UE 1 quantizer and UE 2 quantizer.  Figs. 9, 14, and 14 suggest/disclose Argmax Function computation. The paragraph [7] disclose transmission and reception module.  The paragraphs [11] and [12] disclose functional distribution quantizer/quantizer.  The paragraph [13], Fig. 8, [129], [139] disclose Bayes detector.  The applicant may amend the claims and/or provide further explanation/clarifications by pointing out the elements in the drawing, and specification.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al., (Pub. No.: US 2012/0069927 A1), in view of Koyama et al., (Pub. No.: US 2013/0156107 A1).

Regarding Claim 1,	 Oyman discloses a method of receiving information by a base station (BS) in a wireless communication system, the method comprising: (Oyman, Abstract, Figs. 1 and 2, [0015] Communication System, 200, [0019] Base Station BS 102/202, The reference is clearly directed towards CQI feedback mechanism, reducing distortion or minimizing end-to-end distortion, and encoding and decoding of feedback information, Figs. 1-4, and emphasis paragraphs [0014]-[0027], and [0050]-[0055])
obtaining minimum transmission rate information for a function value of a first function; (Oyman, [0029] Enabling transmission rate, Fig. 4, [0058] Determine/Obtain multimedia transmission rate)
determining a parameter minimizing distortion between a plurality of user equipments (UEs); (Oyman, Abstract, [0004] minimize distortion, Fig. 1, [0014], Fig. 3, [0023], Fig. 4, [0050]-[0055]-[0056] Determine distortion-minimizing link adaptation parameters 452)
 transmitting information about the first function based on the determined parameter to the plurality of UEs;  (Oyman, Abstract, [0004] minimize distortion, Fig. 1, [0014], Fig. 3, [0023], Fig. 4, [0050]-[0055]-[0056] Determine distortion-minimizing link adaptation parameters 452, Fig. 4, [0054]-[0055] transmitting/receiving CQI/CQI information, Figs. 1 and 2 [0019] UE 104/204))
receiving feedback information encoded based on the function value from the plurality of UEs; and (Oyman, Abstract CQI feedback, Fig. 2, [0015] receiving information, Fig. 4, [0054]-[0055] transmitting/receiving CQI/CQI information, Figs. 1 and 2, UE 104/204)
decoding the encoded feedback information. (Oyman, Abstract, CQI feedback,  Fig. 2, Source Decoder 232, Space-timer decoder 234, [0041]-[0043], Fig. 4, [0053]-[0056] Source decoding 440, Space-time decoding 440)
Oyman does not explicitly disclose about first function.
(Koyama, [0192] argmax function, The first function is being interpreted as argmax function)
 Would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Oyman prior to the effective filing date of an application of the claimed invention with that of Koyama so that argmax function be included in the method.  The motivation to combine the teachings of Koyama would include argmax function.  (Koyama, [0192])
 
Regarding Claim 2,	 The combination of Oyman and Koyama disclose the method according to claim 1, wherein the minimum transmission rate information is determined based on a rate distortion curve.  (Oyman, [0003] transmission rate, [0029] Enabling transmission rate, [0035] space-time transmission rate, Fig. 4, [0058] Determine multimedia transmission rate, Fig. 4, [0050], [0055]-[0056] rate distortion information 416)

Regarding Claim 3,	 The combination of Oyman and Koyama disclose the method according to claim 2, wherein when the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204) transmit the feedback information, the rate distortion curve is information on a minimum transmission rate for the function value of the first function in consideration of the distortion between the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204).  (Oyman, [0003] transmission rate, [0029] Enabling transmission rate, [0035] space-time transmission rate, Fig. 4, [0058] Determine multimedia transmission rate, Fig. 4, [0050], [0055]-[0056] rate distortion information 416)
 
Regarding Claim 8,	 The combination of Oyman and Koyama disclose the method according to claim 1, wherein the information about the first function includes at least one of a function index or an encoding index. (Oyman, [0042], [0073] indexed, Fig. 4, [0054] pre-coding matrix index (PMI), [0083])
 
Regarding Claim 9,	 The combination of Oyman and Koyama disclose the method according to claim 1, wherein encoding and decoding configuration information for the first function is transmitted in system information to the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204). 
 
Regarding Claim 10,	 The combination of Oyman and Koyama disclose the method according to claim 1, wherein the feedback information is channel quality indicator (CQI) feedback information (Oyman, Abstract, channel quality indicator (CQI) feedback information), and the first function is an argmax function. (Koyama, [0192] argmax function, The first function is being interpreted as argmax function)
 
Regarding Claim 11,	 Oyman discloses a base station (BS) for receiving information in a wireless communication system, the BS comprising: (Oyman, Abstract, Figs. 1 and 2, [0015] Communication System, 200, [0019] Base Station BS 102/202, The reference is clearly directed towards CQI feedback mechanism, reducing distortion or minimizing end-to-end distortion, and encoding and decoding of feedback information, Figs. 1-4, and emphasis paragraphs [0014]-[0027], and [0050]-[0055])
a reception module configured to receive a signal; (Oyman, Figs. 1 and 2 [0015] Base Station 102/202 have receivers/reception modules respectively)
a transmission module configured to transmit a signal; and (Oyman, Figs. 1 and 2 [0015] Base Station 102/202 have transmitters/reception modules respectively)
a processor configured to control the reception module and the transmission module, (Oyman, Figs. 1 and 2 [0015] Base Station 102/202 have transmitters/reception modules respectively which have processor)
wherein the processor is configured to: (Oyman, Figs. 1 and 2 [0015] Base Station 102/202 have transmitters/reception modules respectively which have processor, Fig. 2, [0015]-[0016] one or more processors 216, and 222)
obtain minimum transmission rate information for a function value of a first function;   (Oyman, [0029] Enabling transmission rate, Fig. 4, [0058] Determine/Obtain multimedia transmission rate)
determine a parameter mininizing distortion between a plurality of user equipments (UEs) (Oyman, Figs. 1 and 2, [0019] UE 104/204);   (Oyman, Abstract, [0004] minimize distortion, Fig. 1, [0014], Fig. 3, [0023], Fig. 4, [0050]-[0055]-[0056] Determine distortion-minimizing link adaptation parameters 452)
transmit information about the first function based on the determined parameter to the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204); (Oyman, Abstract, [0004] minimize distortion, Fig. 1, [0014], Fig. 3, [0023], Fig. 4, [0050]-[0055]-[0056] Determine distortion-minimizing link adaptation parameters 452, Fig. 4, [0054]-[0055] transmitting/receiving CQI/CQI information, Figs. 1 and 2 [0019] UE 104/204))
receive feedback information encoded based on the function value from the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204); and (Oyman, Abstract CQI feedback, Fig. 2, [0015] receiving information, Fig. 4, [0054]-[0055] transmitting/receiving CQI/CQI information, Figs. 1 and 2, UE 104/204)
decode the encoded feedback information. (Oyman, Abstract, CQI feedback,  Fig. 2, Source Decoder 232, Space-timer decoder 234, [0041]-[0043], Fig. 4, [0053]-[0056] Source decoding 440, Space-time decoding 440)
Oyman does not explicitly disclose about first function.
Koyama in combination with Oyman disclose about first function.  (Koyama, [0192] argmax function, The first function is being interpreted as argmax function)
 Would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Oyman prior to the effective filing date of an application of the claimed invention with that of Koyama so that argmax function be included in the method.  The motivation to combine the teachings of Koyama would include argmax function.  (Koyama, [0192])
 
Regarding Claim 12,	 The combination of Oyman and Koyama disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim (Oyman, [0003] transmission rate, [0029] Enabling transmission rate, [0035] space-time transmission rate, Fig. 4, [0058] Determine multimedia transmission rate, Fig. 4, [0050], [0055]-[0056] rate distortion information 416)
 
Regarding Claim 13,	The combination of Oyman and Koyama disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 12, wherein when the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204) transmit the feedback information, the rate distortion curve is information on a minimum transmission rate for the function value of the first function in consideration of the distortion between the plurality of UEs.  (Oyman, [0003] transmission rate, [0029] Enabling transmission rate, [0035] space-time transmission rate, Fig. 4, [0058] Determine multimedia transmission rate, Fig. 4, [0050], [0055]-[0056] rate distortion information 416)

Regarding Claim 18,	 The combination of Oyman and Koyama disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 11, wherein the information about the first function includes at least one of a function index or an encoding index. (Oyman, [0042], [0073] indexed, Fig. 4, [0054] pre-coding matrix index (PMI), [0083])
 
Regarding Claim 19,	 The combination of Oyman and Koyama disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim (Oyman, Abstract,  Fig. 2, Source Decoder 232, Space-timer decoder 234, [0041]-[0043], Fig. 4, [0053]-[0056] Source decoding 440, Space-time decoding 440) configuration information for the first function is transmitted in system information to the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204).
  
Regarding Claim 20,	The combination of Oyman and Koyama disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 11, wherein the feedback information is channel quality indicator (CQI) feedback information (Oyman, Abstract, channel quality indicator (CQI) feedback information), and the first function is an argmax function.  (Koyama, [0192] argmax function, The first function is being interpreted as argmax function)

10.	Claims 4-5, 7, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al., (Pub. No.: US 2012/0069927 A1), and Koyama et al., (Pub. No.: US 2013/0156107 A1), in view of Cheng et al., (Pub. No.: US 2013/0148706 A1).

Regarding Claim 4,	 The combination of Oyman and Koyama disclose the method according to claim 1, wherein the distortion between the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204) is minimized through a functional distributed quantizer.

	However, Cheng in combination with Oyman and Koyama disclose about functional distributed quantizer/quantizer.  (Cheng, [0024] Quantizer, [0026], Inverse quantizer 50, [0028] Inverse quantizer 62 matched to the quantizer 46 used in UE 20, Fig. 2, [0038]-[0040], For details Figs. 3-5, paragraphs [0022]-[0042] be referred)
  	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Oyman and Koyama prior to the effective filing date of an application of the claimed invention so that functional distributed quantizer/quantizer be included in the method.  The motivation to combine the teachings of Cheng would include quantizer.  (Cheng, [0024] Quantizer, [0026], Inverse quantizer 50, [0028] Inverse quantizer 62 matched to the quantizer 46 used in UE 20, Fig. 2, [0038]-[0040], For details Figs. 3-5, paragraphs [0022]-[0042] be referred)
  
Regarding Claim 5,	 The combination of Oyman, Koyama, and Cheng disclose the method according to claim 4, wherein when the functional distributed quantizer is applied, a quantizer is configured for use in each of the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204), and the distortion is minimized in consideration of an interval of the quantizer configured in each of the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204). (Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])

Regarding Claim 7,	The method according to claim 6, wherein the parameter is determined based on the quantizer.  (Oyman, Figs. 1 and 2, [0019] UE 104/204). (Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])

Regarding Claim 14,	 The BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 11, wherein the distortion between the plurality of UEs (Oyman, Figs. 1 and 2, and [0019] UE 104 /204) is minimized through a functional distributed quantizer. (Oyman, Figs. 1 and 2, [0019] UE 104/204). (Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])

 Regarding Claim 15,	The BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 14, wherein when the functional distributed quantizer is applied, a quantizer is configured for use in each of the plurality of UEs (Oyman, Figs. 1 and 2, [0019] UE 104/204), and the distortion is minimized in consideration of an interval of the quantizer configured in each of the plurality of UEs.  (Oyman, Figs. 1 and 2, [0019] UE 104/204, Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])
  
Regarding Claim 17,	 The BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 16, wherein the parameter is determined based on the quantizer. (Oyman, Figs. 1 and 2, [0019] UE 104/204, Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])

11.	Claims 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al., (Pub. No.: US 2012/0069927 A1), Koyama et al., (Pub. No.: US 2013/0156107 A1), and Cheng et al., (Pub. No.: US 2013/0148706 A1), in view of She et al., (Pub. No.: US 2008/0247471 A1).
Regarding Claim 6,	 The combination of Oyman, Koyama, and Cheng disclose the method according to claim 5, wherein the feedback information is encoded based on the quantizer, and the encoded feedback information is decoded based on a Bayes detector.  (Oyman, Abstract, Cheng, [0024], [0026], [0028] Figs. 2, and Figs. 3-5, paragraphs [0022]-[0042])
	Oyman, Koyama and Cheng do not disclose about Bayes detector.
	However, She in combination with Oyman, Koyama and Cheng disclose about Bayes detector.  (She, [0041] Bayes” Detector, [0042] Bayes’ Equation)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Oyman, Koyama, and Cheng prior to the effective filing date of an application of the claimed invention with that of She so that Bayes’ detector be included in the method.  The motivation to combine the teachings of She would include Bayes’ detector which provides the optimal thresholds, and meet overall transmission bandwidth limitations. (She, [0041]-[0042])

Regarding Claim 16,	 The combination of Oyman, Koyama, Cheng, and She disclose the BS (Oyman, Abstract, Figs. 1 and 2, [0019] Base Station BS 102/202) according to claim 15, wherein the feedback information is encoded based on the (Oyman, Abstract, Fig. 2, Source Decoder 232, Space-timer decoder 234, [0041]-[0043], Fig. 4, [0053]-[0056] Source decoding 440, Space-time decoding 440) based on a Bayes detector. (She, [0041] Bayes” Detector, [0042] Bayes’ Equation)

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Sikora et al., (Pub. No.: US 2011/0211809 A1), The reference discloses about argmax function through paragraphs [0039]-[0040], and [0048]-[0049].
(b) Ota et al., (Pub. No.: US 2003/0083868 A1), the reference discloses about argmax function through paragraphs [0027], and [0029].
(c)	McHenry et al., (Pub. No.: US 2010/0075704 A1), The reference discloses about Bayes Detector through paragraph [0401].
(d)	Bouse, (Pub. No.: US 2013/0329923 A1), The reference discloses about Bayes’ Detector through paragraphs [0029] and [0035])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463